PER CURIAM.
Now on this 6th day of April, 1936, upon consideration of plaintiff’s motion for leave to file a second motion for new trial, it is ordered that the order heretofore made amending the findings be set aside and that the supplemental opinion rendered in con- ■ nection therewith be withdrawn. A new supplemental opinion is rendered and in lieu of the former order amending the findings it is ordered by the court that the findings be amended so as to change the date December 27, 1933, in finding 5 to December 27, 1923; also by striking out the first sentence in finding 11 and inserting in lieu thereof the following:
On December 11, 1926,’ the Commissioner of Internal Revenue recomputed the taxes of plaintiff for the fiscal years 1918, 1919, and 1920 in accordance with the decision of the Board of Tax Appeals and fixed an overassessment for these years in the respective amounts of $4,848.06, $196.-92, and $75.86.
It is further ordered by the court that the first motion of plaintiff for a new trial and the motion for leave to file a second motion for new trial be and the same are hereby overruled.